Opinion filed October 2, 2014




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-14-00159-CV
                                    __________

        CHARLES MATLOCK, INDIVIDUALLY AND D/B/A
          MATLOCK INSURANCE AGENCY, Appellant
                                        V.
             KENNETH FITZGERALD AND GAYLE
         FITZGERALD AND BUFORD NARRAMORE AND
               SHARON NARRAMORE, Appellees


                      On Appeal from the 35th District Court
                              Brown County, Texas
                       Trial Court Cause No. CV-1207249


                     MEMORANDUM OPINION
      Appellant, Charles Matlock, individually and d/b/a Matlock Insurance
Agency, filed a notice of appeal on June 5, 2014. According to the district clerk,
Appellant has not filed a designation of record or paid for the clerk’s record. See
TEX. R. APP. P. 35.3(a)(2). We notified Appellant by letter that the clerk’s record
was due to be filed on September 18, 2014, that Appellant must resolve this matter
by September 23, 2014, and that this appeal would be subject to dismissal if
Appellant failed to timely resolve this matter and provide proof to this court
regarding the resolution. See TEX. R. APP. P. 37.3(b). We have received no
response from Appellant, nor have we received any proof that Appellant has filed a
designation of record, paid for the clerk’s record, or made arrangements to pay for
the clerk’s record. Accordingly, Appellant has not timely resolved the matter
involving the clerk’s record.1
       Consequently, we dismiss this appeal for want of prosecution. See TEX.
R. APP. P. 37.3(b), 42.3(b).


                                                               PER CURIAM


October 2, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




       1
         We note also that the judgment from which Appellant attempts to appeal—an order denying
Appellant’s motions for summary judgment—does not appear to be a final, appealable order as it does not
dispose of all parties and all claims.

                                                  2